                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTER."'J DISTRICT OF PENNSYLVANIA


ANGELA K. GENTRY, Individually,
And as Executrix of the Estate of
TROY LEE GENTRY, Deceased,
                     Plaintiff,                          CIVIL ACTION

              v.

SIKORSKY AIRCRAFT CORPORATION
et al.,                                                  No. 18-1326
              Defendants.

                                         ORDER

       AND NOW, this 3rd day of December, 2018, upon consideration of Plaintiffs Affidavit

in Support of her Motion to Remand to State Court and Supplemental Exhibits (Doc. :So. 14),

Plaintiffs Motion for Leave to File Affidavit and Exhibit In Support of Her !viotion to Remand

(Doc. No. 19), and Defendants' Response and Cross-motion to Strike (Doc. No. 21 ), it is

ORDERED that:

           I. The Motion for Leave to Leave to File Affidavit and Exhibit In Support of
              Plaintiffs Motion to Remand (Doc. :So. 19) is DENIED;

          2. Plaintiffs Affidavit in Support of her Motion to Remand to State Court and
             Supplemental Exhibits (Doc. No. 14) shall be STRICKEN FROM THE
             RECORD;and

          3. Defendants' Cross-motion to Strike (Doc. No. 21) is DEE.MED MOOT.


                                                  BY THE COURT:



                                                              - ~
                                                             .PRATTER
